On Petition for Rehearing.
Roby, J.
6. Conceding appellant’s proposition that the liability claimed depends upon a promise implied from the widow’s acceptance of the provision of the will, the assumption that the six-year statute of limitation applied is not warranted, for the reason that an action to enforce a trust is governed by §296 Burns 1908, §294 R. S. 1881, and is fixed at fifteen years. The right of the beneficiary to enforce the provision made for her within that period is not affected by the form of action adopted. The substance of the right asserted brings the case within the latter act. Cooley, Torts (2d ed.), *109 et seq.; Elwell v. Martin (1859), 32 Vt. 217.
Petition overruled.